IN THE SUPREME COURT OF TEXAS

                                 No. 10-0582

        THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER AT DALLAS

         On Motion for Extension of Time to File Petition for Review

ORDERED:

      1.    Petitioner's emergency motion  to  enforce  statutory  stay  and
vacate court of appeals' order, filed August 4, 2010, is  granted  in  part.
All  trial  court  proceedings  in  Cause  No.  07-05675,  styled  Larry  M.
Gentilello, M.D. v. The University of  Texas  Southwestern  Health  Systems,
a/k/a  UT  Southwestern  Health  Systems  and  The   University   of   Texas
Southwestern Medical Center at Dallas, in the 14th District Court of  Dallas
County, Texas, are stayed pending further order of this Court.
      2.    The petition for  review  is  due  to  be  filed  on  or  before
September 22, 2010.

            Done at the City of Austin, this August 13, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk